Citation Nr: 1823127	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  10-13 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II.  

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II. 

3.  Entitlement to an initial, separate compensable evaluation for erectile dysfunction associated with diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1968.  The record reflects service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals Board) on appeal from March 2007 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board remanded this case in September 2013 to obtain VA treatment records and provide VA examinations.  At that time the claim for service connection for hypertension was remanded to issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  That issue has now been developed for appellate consideration.  Also in the remand, a claim for service connection for squamous cell carcinoma of the right tonsil, to include as due to exposure to herbicides, was remanded.  However, an October 2013 rating decision granted service connection for that disorder and the Veteran has not disagreed with the initial rating or effective date assigned.  

The Veteran testified at an August 2017 Board videoconference before the undersigned Veterans Law Judge (VLJ).  It was agreed to hold the case open for an additional 60 days for the submission of additional evidence, and that evidence is now on file.  In February 2018, the Veteran's service representative waived initial RO consideration of additional evidence.  

The Board notes that the additional evidence following the videoconference consists of VA Form 21-0960E-1, Diabetes Mellitus Disability Benefits Questionnaire which was executed by his private physician in August 2017.  The information therein seems to indicate that the Veteran had had a recent "CVA" (cerebrovascular accident), but it is unclear whether the private physician intended to indicate that the "CVA" was due to service-connected diabetes mellitus, type II, or to nonservice-connected hypertension.  

If it is the intent of the Veteran to seek compensation for residuals of a CVA as being due to the service-connected diabetes mellitus, as opposed to the CVA being due to the nonservice-connected hypertension, he and his representative are hereby advised that to begin the administrative process of handling his claim he must either file a formal claim on a form prescribed by VA or file, on a form prescribed by VA, an intent to file a claim.  

In this regard, as to claims received on or after March 24, 2015, VA regulations have replaced the previously informal/formal claims process with a standardized and more formal process so that a complete application on a prescribed VA From is required for all claims.  See 79 Fed.Reg. at 57, 663-64; see also 38 C.F.R. § 3.155(d).  An "intent to file a claim" may be filed pending completion of the prescribed form for "complete claims," either orally or on a prescribed VA Form for that purpose.  38 C.F.R. § 3.155(b).  However, a claimant who wishes to file a claim but does not communicate that desire orally or on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim.  38 C.F.R. § 3.150(a).  Rather, the person is considered to have requested an application form.  Id.  The Board's practice of referring claims reasonably raised by the record but not adjudicated by the RO under 38 C.F.R. § 19.9(b) was not altered during the recent rule making.  See 79 Fed.Reg.57660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  Hypertension first manifested many years after active service and is unrelated to his military service, and was not caused or permanently aggravated by his service-connected diabetes mellitus, type II.  

2.  The Veteran's diabetes mellitus is controlled with oral hypoglycemic medication, diet, and regulation of activities but insulin is not required.  

3.  Although the Veteran's erectile dysfunction is due to service-connected diabetes mellitus, type II, which is compensated by special monthly compensation, he does not have a penile deformity which would allow for an initial, separate compensable evaluation for erectile dysfunction.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, claimed as secondary to diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 

2.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.119, Diagnostic Code 7913 (2017).  

3.  The criteria for an initial, separate compensable evaluation for erectile dysfunction associated with diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.115b, Diagnostic Codes 7913 and 7522 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify as to the claim for service connection for hypertension was met by a letter of April 2009, which informed the Veteran of what was needed for claim substantiation and the respective evidence gathering duties.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the claims for initial ratings for diabetes mellitus and erectile dysfunction, these claims stem from the initial grant of service connection and the initial disability rating assigned.  So, the initial service connection claim has been substantiated.  Therefore, additional VCAA notice concerning a "downstream" issue such as the initial rating assigned is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003); see also VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004) and 38 38 U.S.C.A. § 7104(c).  

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records (STRs) and VA treatment as well as private medical records.  The Veteran also had VA compensation examinations regarding the claims.  He testified at a Board videoconference in support of his claims.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007). 

Service connection for hypertension, claimed as secondary to service-connected diabetes mellitus

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. § 1110.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
	
A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including hypertension, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").

Background

The Veteran is service-connected for: diabetes mellitus, type II, with erectile dysfunction, rated 20 percent disabling; diabetic peripheral neuropathy of the left upper extremity, rated 20 percent disabling; diabetic peripheral neuropathy of the right upper extremity, rated 20 percent disabling; diabetic peripheral neuropathy of the left lower extremity, rated 20 percent disabling; diabetic peripheral neuropathy of the right lower extremity, rated 10 percent disabling; and squamous cell carcinoma of the tongue, rated noncompensably disabling.  He is in receipt of special monthly compensation under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.  

All blood pressure readings during service were within normal limits.  

On VA examination in December 2006 the Veteran's claim file was reviewed.  The Veteran reported that he was not aware of any renal problems.  He also reported that his hypertension started at approximately the same time his diabetes started, and the two were discovered concomitantly. 

On VA examination on June 22, 2009 the Veteran's claim file was not available for review.  The examiner noted that the Veteran reported that diabetes had been diagnosed by his private physician between 12 and 15 years ago, and that about 1 1/2 years later hypertension was diagnosed by that same physician, at which time he was placed on anti-hypertensive medication.  Prior urinalyses had not revealed any significant proteinuria, and his creatinine and BUN (blood-urea-nitrogen) had been normal.  The diagnoses were (1) adult-onset non-insulin dependent type 2 diabetes mellitus, (2) essential hypertension, at present well controlled, and (3) normal renal function.  It was opined that in view of the fact that the Veteran's diabetes preceded the hypertension by 1.5 years, and in view of the absence of any nephropathy as may be due to diabetes mellitus, it was the examiner's opinion that it was less likely as not that the Veteran's essential hypertension was secondary to diabetes mellitus.

 In August 2009 the VA physician that conducted the June 2009 VA examination reviewed the Veteran's claim file.  The physician opined that throughout the claim file and the electronic records the Veteran had never had the emergence of any significant micro-globulinuria or proteinuria.  There had never been a diagnosis of nephropathy made throughout the many years that he had been diabetic and hypertensive to the present day.  There was no evidence of renal artery stenosis, which could cause hypertension.  This could have been a hypertensive and/or diabetic related problem had it emerged, that being renal artery stenosis, which was a known secondary cause of hypertension.  Again, this did not emerge and had not developed in the Veteran.  The records reviewed in detail revealed no nephropathy or secondary causes, that is conditions putatively caused by diabetes that could cause hypertension as secondary.  In consideration of all of the above on close review of the claim file and examination both historically and physically of June 22, 2009 and upon consideration of the tabbed entries, the physician's opinion was as follows: 

It is less likely as not that the veteran's hypertension is secondary to his service connected diabetes.  Of note, also is his primary [VA] care physician [] according to typed entry notes pointed the veteran towards a compensation and pensions departmental claim as being more appropriate for pursuit of any connection of hypertension as to diabetes, where no express opinion was offered or volunteered by that physician on review of the notes as regards any connection.  

In a June 20, 2013 statement the Veteran's private physician reported that he had been diagnosed with diabetes mellitus, type II, since the early 1990's and this had impacted his hypertension.  

On VA examination of October 2, 2013, an examiner reviewed the Veteran's claim file, and opined hypertension was less likely than not caused or aggravated by the service connected diabetes mellitus type II.  As to a rationale to support the opinion, the examiner noted the Veteran's statement that he was diagnosed with hypertension in the 1990's, about one and a half years after diabetes was diagnosed.  A review of the lab records from the late 1990's shows the Veteran's creatinine and "GFR" levels were normal.  There was no evidence of proteinuria. 

The examiner stated that in order for diabetes to have caused hypertension there would have had to have been evidence of renal involvement and, in this case, there was none.  Renal laboratory results began December 7, 2006 and continued at intervals to the current time.  The Veteran's creatinine had always been in the normal range.  There were two isolated incidents where the "EGFR" was out of the normal range, in June 16, 2009 there was a reading of 59.5 and June 26, 2013 there was a reading of 57.3.  The current "EGFR" and creatinine were 57.8 and creatinine 1.25.  There was no evidence of proteinuria.  The Veteran's creatinine was now and had throughout the available medical records been in the normal range.  In addition there was no evidence of protein detected in the urinalyses.  If there were renal damage this would not be the case.  Without significant renal involvement hypertension was not considered permanently aggravated beyond its' normal progression.  

At the August 2017 Board videoconference the Veteran testified that it was his VA doctor that encouraged him to file a claim for service connection for high blood pressure.  Page 5.

Following the Board videoconference the Veteran submitted VA form 21-0960E-1, Diabetes Mellitus Disability Benefits Questionnaire which was executed by his private physician in August 2017.  Therein, it was reported that the Veteran had hypertension.  It was also reported that the Veteran had hypertension which was at least as likely as not due to diabetes and that hypertension was at least as likely as not permanently aggravated by diabetes.  

Analysis

It is neither shown nor contended that hypertension manifested during active service or within one year thereafter; and, indeed, all blood pressure readings during service were within normal limits.  Rather, hypertension is first shown many years after active service, and in relatively close temporal proximity to when his now service-connected diabetes mellitus, type II, first manifested.  It is due to this that the Veteran contends that there is a nexus, either by way of causation or aggravation.   

The Board has considered the opinion of the Veteran's private physician that the Veteran's diabetes caused or aggravated his hypertension.  On the other hand, the VA medical opinion determined that there was no nexus, either by causation or aggravation.  In weighing the competing probative values of these two opinions the Board notes that the private physician did not offer any rationale for the favorable opinion.  On the other hand the VA examiner (a) reviewed the Veteran's records, (b) offered a definitive opinion, and (c) provided a clear and distinct rationale.  That rationale was that there could only be a nexus, either by causation or aggravation, between the service-connected diabetes mellitus, type II, and the claimed hypertension if the diabetes mellitus, type II, had caused some renal (kidney) impairment.  The VA examiner reviewed the laboratory studies and concluded that there was no evidence of renal involvement.  In this regard, the private physician did not indicate, or even suggest, that the Veteran's diabetes had resulted in any renal impairment.  

Accordingly, the Board gives greater probative value to the negative VA medical opinion in this case.  This being the case, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension and, as such, there is no doubt to be favorably resolved for the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

General Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  

Where the metric distinguishing two different levels of disability is an undefined one, e.g., the use of terms such as moderately severe or severe, for which there is no regulatory definition and there is not a structured scheme of specific, successive, cumulative criteria for establishing a disability rating, i.e., with each higher rating including the criteria in the lower rating, plus distinct new criteria, consideration and discussion of 38 C.F.R. § 4.7 is required.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013), cert. denied sub nom. Middleton v. McDonald, 83 U.S.L.W. 3184 (Oct. 6, 2014).  

However, when the governing Diagnostic Code sets forth successive and cumulative criteria with each higher rating including the criteria in the lower rating, plus distinct new criteria, 38 C.F.R. § 4.7 may not apply if there is no "question of which of two" rating is warranted.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (finding that the criteria in DC 7913 (diabetes) to be successive and cumulative criteria), cert. denied sub nom. Middleton v. McDonald, 83 U.S.L.W. 3184 (Oct. 6, 2014).  

In increased rating claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings for each distinct time period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The alleviating effects of medication may not be considered in schedular ratings unless explicitly provided in the applicable schedular rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (noting that such improvement is "relevant to the appellant's overall disability picture").  However, in McCarrol v. McDonald, 28 Vet. App. 267, 272-73 (2016) it was held that holding in Jones, Id., did not apply where the pertinent Diagnostic Code contemplated the effects of medication at one evaluation level.  In evaluating service-connected diabetes the effects of medication are specifically considered for rating purposes and, so, the ameliorative effects of medication may be considered in any analysis for a higher disability evaluation.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


An Initial Rating In Excess of 20 percent for Diabetes Mellitus, Type II

Diabetes mellitus is currently rated 20 percent disabling under 38 C.F.R. § 4.119, DC 7913.  The 20 percent evaluation encompasses requiring insulin and restricted diet, or; oral hypoglycemic agent and a restricted diet.  The criteria for 40 percent under DC 7913 are insulin dependence, restricted diet, and regulation of activities.  The criteria for 60 percent are that the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Note (1) to DC 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

Background

On VA examination in December 2006 the Veteran's claim file was reviewed.  He was currently taking Glyburide, 5 mg. two tablets in the morning, one in the evening, Avandia 4 mg b.i.d, and Metformin 1000 mgs. b.i.d.  He had not had ketoacidosis in the past nor had he been to an Emergency Room in the past 12 months for any diabetic related complications.  He experienced hypoglycemia in the mornings approximately once per week, at which times he would drink a glass of milk.  He had not been told by his physician to restrict his activities due to his diabetes.  For example, he has not been told to avoid strenuous activity to prevent hypoglycemic reactions.  He did not experience hypoglycemia when at work or in the evenings.  Rather, it seemed to be just a morning phenomenon at possibly weekly intervals at most.  

The Veteran was not currently using insulin.  He was not aware of any renal problems.  He did not experience frequent nocturia and he did not experience frequency during the day.  

VAOPT records show that in 2008, and 2010, clinicians discussed with the Veteran the possibility of his using insulin; however, he did not desire to use insulin.  

On VA examination for diabetes in October 2013, pursuant to the September 2013 Board remand, the Veteran's claim file was reviewed.  His diabetic treatment consisted of management by a restricted diet and prescribed oral hypoglycemic agents, but there was no requirement of regulation of his activities as part of medical management of diabetes mellitus.  He visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month.  He had not had any hospitalizations for episodes of ketoacidosis or hypoglycemic reactions in the past 12 months.  He had not had any episodes of hypoglycemia requiring hospitalization over the past 12 months.  There had been no progressive unintentional weight loss or progressive loss of strength due to diabetes.  The examiner stated that the diabetes did not impact the Veteran's ability to work.  

At the August 2017 Board videoconference the Veteran testified that he did not take insulin for his diabetes but he was on a restricted diet.  Page 6.  

Following the Board videoconference the Veteran submitted VA form 21-0960E-1, Diabetes Mellitus Disability Benefits Questionnaire which was executed by his private physician in August 2017.  Therein, it was reported that the Veteran's diabetic treatment consisted of prescribed oral hypoglycemic agents but no management by restricted diet or insulin.  He required regulation of activities as part of his medical management, and was advised to have daily exercise for 30 minutes.  He visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times a month.  He had not had any episodes of ketoacidosis or hypoglycemia requiring hospitalization in the past 12 months.  He had not had a progressive unintentional weight loss, or progressive loss of strength unrelated to aging, due to diabetes.  He had erectile dysfunction related to his diabetes.  

Analysis

The evidence shows that the Veteran has been required to regulate his activities and maintain a restricted diet but has not insulin.  The Board has considered the implicit contention that the Veteran's blood sugar levels have fluctuated as well as the effect of his diabetes on his activities of daily living.  Nevertheless, the criteria for a rating in excess of 20 percent for diabetes have not been met.  To meet the criteria for a 40 percent rating, all three criteria are required, i.e., insulin dependence, restricted diet, and regulation of activities.  Here, he meets only two of the required three rating criteria.  

The Veteran's competent and credible belief that his disability is worse than the assigned rating is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.  

In this case, for the reasons shown and explained, the preponderance of the evidence is against the claim for a rating in excess of 20 percent for diabetes and, so, there is doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).

An Initial, Separate Compensable Rating For Erectile Dysfunction Associated With Service-Connected Diabetes Mellitus

The Board notes that erectile dysfunction is not compensated under the Schedule for Rating Disabilities but, rather, by means of special monthly compensation (SMC) under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a).  Here, the Veteran is in receipt of SMC for loss of use of a creative organ.  

Moreover, the Veteran is in receipt of a 20 percent rating for diabetes mellitus, type II, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Note 1 to Diagnostic Code 7913 provides that "[e]valuate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913."  The latter, was pointed out to the Veteran at the August 2017 videoconference.  

Accordingly, a separate rating may be assigned only if the Veteran has a penile deformity under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides for a single rating, of 20 percent, for a deformity of the penis with loss of erectile power.  

Background

A January 18, 1998 statement from M. Guignon, M.D., shows that the Veteran had difficulties with erections and "penile curvature."  He had "Peyronie's plaque."  He was taking oral medication for diabetic and taking medication for hypertension.  However, it was also reported that the Veteran had "not noticed any changes in his erections."  It was felt that his impotence was secondary to diabetes.  

On VA examination in December 2006 it was noted that the Veteran had had erectile dysfunction for several years, for which he took medication.  He had not had surgery on any part of his urinary tract nor had he had recurrent urinary tract infections, renal colic, bladder stones or acute nephritis.  He was circumcised and his testicles were descended bilaterally, and of normal size, shape and consistency.  The diagnosis was erectile dysfunction which was at least as likely as not secondary to diabetes mellitus.  

On VA examination dated October 2, 2013, a diagnosis of erectile dysfunction was confirmed.  There was no evidence of penile deformity but it was noted that there was no actual physical examination of the Veteran's penis; rather, the examiner noted that the Veteran reported having a normal anatomy of epididymis with no deformity or abnormality.   

Analysis

Initially, the Board notes that there is evidence of penile curvature due to Peyronie's disease.  In this regard, Peyronie's Disease is 'induration of the corpora cavernosa of the penis, producing a painful fibrous chordee and penile curvature.'  DORLAND'S [ILLUSTRATED MEDICAL DICTIONARY (32d ed. 2012)] at 541."  Bowers v. Shinseki, No. 10-3399, slip op. footnote 3 (U.S. Vet. App. Feb. 19, 2013); 2013 WL 599588 (Vet.App.) (panel decision yet to be published).  "Peyronie's disease is not a ratable condition.  Peyronie's disease should not be rated analogously to ED [erectile dysfunction]."  82 Fed.Reg. 35140, 35142 (June 28, 2017).  

In light of the Veteran's own statements and concession that he has no penile deformity, the Board concludes that the isolated finding of penile curvature due to Peyronie's disease does not constitute a "deformity" of the penis, and particularly because there is no evidence as to the extent and degree of penile curvature, any report of penile pain consistent with Peyronie's disease, as well as the absence of any evidence, clinical or lay, connecting any penile curvature from Peyronie's disease to his service-connected diabetes mellitus, type II.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial, separate compensable rating for erectile dysfunction.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).





ORDER

Service connection for hypertension, claimed as secondary to diabetes mellitus, type II, is denied.  

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.  

Entitlement to an initial, separate compensable evaluation for erectile dysfunction associated with diabetes mellitus, type II, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


